Metcalf, J.
The verdict must be taken to have established the following facts: That the line of the highway was not indicated by any visible objects ; that the post was near the true line of the highway, and within the limits of the general course and direction of the travel, and where travel *310lers were accustomed to pass; that there was nothing which reasonably indicated or gave notice to a traveller, that the post was not within the way intended for public travel; that the post rendered the travelling dangerous ; that the defendants, though they had reasonable notice of the course of the travel, and that the post was dangerous to travellers, suffered it to remain an unreasonable time; and that the plaintiff, while in the exercise of ordinary care, received an injury by driving his wagon against the post.
On these facts, the court are of opinion that the defendants are liable in this action, and that the instructions to the jury were right. Towns are bound to keep the roads, within their bounds, safe for travellers. And under the circumstances of this case, it was no less the duty of the defendants to guard travellers from injury by the post on the roadside, than to guard them from falling over precipices or into pits near the line of the road, or from being thrown into the water from a bridge.
The question whether the defendants had a right, as against the owner of the land where the post stood, to enter and remove it, is not now before us. But they clearly had the right, and it was their duty, if they could not-lawfully remove the post, to place such a fence or other barrier between it and the road, as would have rendered the road safe

Exceptions overruled.